Citation Nr: 1734315	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right thoracic outlet syndrome.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a pulmonary condition, secondary to a pulmonary embolism.

3.  Entitlement to a rating in excess of 20 percent for left thoracic outlet syndrome with history of subclavian vein thrombosis.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1999 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in Houston, Texas.


FINDINGS OF FACT

On July 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of any and all appeals currently pending before the Board was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claims of entitlement to service connection for COPD and right thoracic outlet syndrome, as well as an increased rating for left thoracic outlet syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 18, 2017, the Veteran, through his representative, submitted written correspondence that expressed his desire to "withdraw any and all appeals he currently has pending before the Board."  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2016); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and also must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran sent correspondence to the Board that meets the above criteria.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on the issues of service connection for COPD and right thoracic outlet syndrome, as well as an increased rating for left thoracic outlet syndrome is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Service connection for right thoracic outlet syndrome is dismissed.

Service connection for chronic obstructive pulmonary disease (COPD), claimed as a pulmonary condition, secondary to a pulmonary embolism is dismissed.

A rating in excess of 20 percent for left thoracic outlet syndrome with history of subclavian vein thrombosis is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


